Wood, J., (after -stating tbe facts). (1) Appellant testified-that appellee accused ber of infidelity. Appellee expressly denied tbis charge, and appellant is not corroborated as to tbis. Hence, no divorce can be granted on that charge. Kientz v. Kientz, 104 Ark. 381-384, and cases there cited.  (2) Much testimony was given by appellant and ber witnesses -concerning appellee’s nonsupport of ber and their child, but tbis is not made a ground of divorce by our statute, and appellee testified tbat be contributed all tbat be earned to tbe support of bis -wife and child; and tbat in this regard be did tbe best be could.  (3-4) Appellant and ber witnesses testified -that appellee was “quarrelsome,” “abusive” and “insulting” toward ber. General statements of witnesses in tbe nature of opinions or conclusions are not sufficient. Specific acts or words must be shown by which the court can determine whether or not tbe challenged conduct constituted a ground for divorce under our statute. Dunn v. Dunn, 114 Ark. 516; Bell v. Bell, 105 Ark. 194. True, appellant testified that appellee, while abusing and quarreling at ber, would say that “she was crazy.” Even if tbe use of these words, in connection with tbe other circumstances, -would have been sufficient to warrant a divorce, no witness corroborates appellant as to tbe use of these-words by appellee. Appellant also testified tbat appellee, a few days before she left him, threatened ber by saying: £il ought to get a club-and fight it out.” Tbis testimony of appellant is corroborated by one witness. But no actual violence was used by appellee on appellant, and one instance of threatened violence would not be sufficient of itself, nor in connection with tbe other circumstances in proof, to justify a court in sundering tbe sacred bonds'of matrimony. Malone v. Malone, 76 Ark. 28-30. The testimony on behalf of appellant tends to prove that appellee was “nagging” and “fussing” and “quarreling” at her constantly. “The rows they had would continue late" in the night and be renewed the next morning.” “A good deal of the trouble grew out of the fact that plaintiff wanted to carry the baby to church and defendant objected to it.” Whenever she would speak of going to prayer meeting or church he would begin to quarrel ait her. “These troubles were continuous between them.” Appellee stated that “his wife was a strong Baptist and he was a strong Methodist, that they disagreed on those lines sometimes, but there was never any ill-temper so far as he knew.” He stated that both participated in the ekur'cih discussions, arguing the different religious views; while at times they “became heated, he did not regard them in the nature of quarrels, but only arguments.” It thus appears that the most fruitful source of the disturbances between appellant and appellee was a difference concerning their respective religious creeds. While engaged in these church controversies, both for the time seem to have entirely overlooked the fact that “on earth peace, good will toward men,” was the mission of Him who founded His church, and who is the Great Exemplar for all her members. They seem, too, not to have profited by the lessons of that Good Book, which contains the revelation of the will of Him whom they professed to follow. For, is it not written therein, “A soft answer turneth away wrath, but grievous words stir up anger 1 ’ ’ Prov. 15 :1. Again, “Be not hasty in thy spirit to be angry; for anger resteth in the bosoms of fools.” Eccl. 2:9. Again, “Be ye angry, and sin not; let not the sun go down upon your wrath. ’ ’ Eph. 4:26.  (5) While the evidence shows that appellee usually began and was the chief offender in these domestic “discussions” or “quarrels” over denominational differences, yet appellant does not deny, and the testimony •shows, that, she, at least to some extent, participated therein. “At times both plaintiff and defendant participated in the quarreling and nagging.” “At times they used abusive and insulting language. ” In Malone v. Malone, supra, Chief Justice McCulloch, speaking for the court, «said: “To our minds, the testimony shows that both parties were somewhat at fault, and that both, by failure to exercise that mutual forgiveness which the relation demanded, ¡aggravated rather than tended to ameliorate their conjugal state.”  (6) Appellant in her testimony says: “That she. had no love for the defendant and could not care for a man that had treated her as defendant had.” Appellee says that he “loved his wife, had always loved her, and had a very high respect for her.” The love and faith that are plighted when parties stand at the marriage altar should “suffer long” and 'be exceedingly kind. Marriage vows are solemnly «assumed, 'and should be sacredly kept. The interests of society demand that the bonds of .wedlock should not be severed, except upon clear proof of one or more of the grounds prescribed by our statute. The quarrels between the parties to this record were most unseemly and deplorable, especially for those who claimed to follow “in His steps.” While undoubtedly appellee was more to blame for them, yet it is not shown by specific .acts or words that he had exhibited such settled malevolence toward appellant as to justify her in forever abandoning his bed and board. They are not such “indignities to her person” in «the sense of our law, as to render her married life intolerable. See Kientz v. Kientz, supra, and cases there cited. As the writer once observed, upon somewhat similar facts, “A little confessed, a little endured, A little forgiven, .and all is cured,” duly practiced from the first by this now unhappy couple, would have kept closed forever the Pandora’s Box of matrimonial sorrows, from which relief is now sought. But relief will not be granted in such cases. The judgment is therefore affirmed.